Citation Nr: 1825099	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to recognition as the surviving spouse for purposes of establishing basic eligibility for VA death benefits, including dependency and indemnity compensation (DIC), death pension and accrued benefits.    


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  The appellant seeks recognition as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans' Affairs (VA).

In a May 2017 statement, the appellant requested a copy of an earlier letter that had been submitted from former senator Mark Kirk.  However, in her subsequent motion to advance this case on the docket, she indicated that she did not desire a copy of this letter and that she wished to receive an expeditious decision in this case.  Accordingly, the Board will proceed to issue its decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran and the appellant divorced in December 1974 and were not subsequently remarried.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing basic eligibility for VA death benefits are not met.  38 U.S.C. §§ 101, 103, 5107 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The appellant seeks recognition as the Veteran's surviving spouse and related entitlement to death benefits, including DIC, death pension and accrued benefits, on the premise that although she and the Veteran were divorced, the divorce was caused by the Veteran's misconduct and through no fault of her own.

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the appellant must submit evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  The appellant must also meet the criteria of surviving spouse.  See 38 U.S.C. § 1541; 38 C.F.R. §§ 3.1 (j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

For VA benefit purposes, a "spouse" is a person of the opposite sex who is a husband or wife.  38 U.S.C. § 101 (31).  A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." 38 C.F.R. § 3.1 (j). 
The term "surviving spouse," means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. §  3.1 (j), and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50 (b).  The surviving spouse of a Veteran must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse. 38 C.F.R. § 3.50 (b)(1).  Finally, a surviving spouse of a Veteran must not have remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (b)(2).

The evidence shows that the appellant and the Veteran were married in October 1967.  It also shows that they were subsequently divorced in December 1974.  The evidence strongly indicates that the reason that the appellant sought the divorce from the Veteran was that he was abusive.  In September 2006, the Veteran passed away.  The appellant has not claimed that she and the Veteran remarried after the divorce in 1974 or that she and the Veteran entered into a common law marriage after the divorce.  Also, the state of Illinois, where they both resided, does not recognize common law marriage.  Consequently, the appellant and the Veteran were not married at the time of the Veteran's death.  38 C.F.R. § 3.1(j).   Accordingly, the appellant was not the spouse of the Veteran at the time of his death and may not be recognized as the Veteran's surviving spouse for VA death benefits purposes.  38 C.F.R. § 3.50 (b).    

The Board empathizes with the appellant's position as it is evident that she was the victim of abuse in this case.  However, it must follow the controlling law and regulations.  These provisions do not allow for recognition as a surviving spouse for an appellant who was not married to the Veteran at the time of his death.  Id., See also Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2015) (former spouse of deceased veteran, who was not married to veteran at time of his death, was not entitled to dependency and indemnity compensation, notwithstanding that her divorce from veteran was based on abuse).  Accordingly, the appellant's claim for VA death benefits, including DIC, death pension and accrued benefits, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant may not be recognized as the Veteran's surviving spouse.

Basic eligibility for VA death benefits, including dependency and indemnity compensation, death pension and accrued benefits, is denied.     



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


